DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “activating a privacy knob of the lock, wherein the privacy knob indicates to people outside a premises to not disturb the user present inside the premises” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WEXLER (U.S. PUBLICATION 2017/0192401) in view of GRIFFIN (U.S. PUBLICATION 2017/0118660), GILES (U.S. PATENT 10,726,650) and WAGNER (US Patent 6,236,303).
Regarding claims 1, 13 and 20,
WEXLER teaches a user device (110) comprising: 
a detection unit adapted to capture activity information of a user ([0095] teaches a wearing apparatus 110 including an accelerometer, a gyroscope, or other sensor for determining movement or orientation of a user's 100 hand); 
an analyzer adapted to analyze the captured activity information ([0096] teaches that apparatus 110 may capture and analyze data and identify a hand-related trigger); and 
a communication unit adapted to transmit to a lock for activating a privacy knob of the lock ([0236] teaches that then wearable apparatus 110 may control a locking mechanism by causing the controllable device to lock or unlock;   fig. 25A illustrates that the wearable device 110 transmits to the controllable device). 
Wexler fails to expressly teach that the analyzer analyzes the captured information, determines a busy status of the user based on the analysis, and transmits the busy status. 
GRIFFIN teaches a user device (100 in fig. 1) comprising: 
a detection unit adapted to capture activity information of a user (via sensor 106); 
an analyzer adapted to analyze the captured activity information and determine a busy status of the user based on the analysis ([0029] teaches a motion analyzer 101 which may receive accelerometer data, or other sensor data, describing the physical movement of the mobile device 100and determining whether a gesture or a particular set of gestures has occurred); and
 a communication unit adapted to transmit the busy status of the user ([0065] At act S101 in fig. 12, that the controller 303 or the communication interface 305 receives data indicative of a motion of the computing endpoint device 210. The data indicative of motion (motion data) may be generated by a mobile device and transmitted to the communication interface 305 through a network, such as any combination of a cellular network, a local area network, or the Internet).
Before the effective filing date of the invention, it would have been obvious to combine the teachings of Wexler and Griffin, detecting and transmitting busy data (as per Griffin) to the lock device of Wexler, for the purpose of determining a specific response action at the lock based upon a determined pattern of movement i.e., busy status, indicated by the mobile device.
Wexler and Griffin do not expressly teach that the communication unit transmits to a lock for activating a privacy knob of the lock, wherein the privacy knob indicates to people outside a premises to not disturb the user present inside the premises.
GILES teaches transmitting a signal to a lock (at least the ABSTRACT section teaches “providing, to the first door group, a first instruction to lock…”) for activating a privacy knob of the lock, wherein the privacy knob indicates to people outside a premises a message pertaining to the premises (Col. 4:5-7 teaches that the user may lock a smart lock to prevent another user from entering a particular room; col 4:23-39 teaches "The smart indoor door knob may have Bluetooth capability and include an LED status indicator. The status indicator LED may light red when the door knob is locked, and may light green when the door knob is unlocked...the smart door knob may include a speaker that generates a sound when the door knob is locked and or unlocked… In some implementations, where the smart indoor door knob is configured to lock from either side, a status indicator LED may be located on either side of the door").)
Before the effective filing date of the invention, it would have been obvious to further modify the combined teachings of Wexler and Griffin per the teachings of Giles, activating a privacy knob of the lock, wherein the privacy knob indicates to people outside a premises a message pertaining to the premises, since Giles teaches that a smart door knob may be useful in indicating a different state of the door knob to an on looker. 
Giles fails to further teach that the privacy knob indicates to people outside a premises to not disturb the user present inside the premises.
WAGNER teaches in col. 3:19-24 , an invention by which various messages may be conveyed to others without leaving room or opening the room door.  And col. 4:24-29 teaches utilizing an indicator comprised of a plurality of lights mounted in combination with a door, wherein a red light 32 is illuminated to convey the message "do not disturb" and a green light 34 which is illuminated to convey a request for "maid service". Therefore, Wager makes it clear that the red/green lights of Giles may be used to convey messages other than the lock/unlocked state of a door. More specifically, the red/green lights on the smart knob of Giles may be used to convey at least a “do not disturb” message.
Before the effective filing date of the invention, it would have been obvious to further modify Wexler, Griffin and Giles per the teachings of Wagner for the purpose of allowing a guest to convey a "do not disturb" message to the room’s exterior.
Regarding claims 2 and 14,
Griffin teaches that the detection unit captures the activity information automatically using one or more sensors placed inside or outside the user device (fig. 1 teaches mobile device comprising sensor 106). 
Regarding claims 3 and 15,
Griffin teaches that the activity information comprises gestures by the user applied on the user device ([0029] teaches that the motion analyzer 101 determines whether a gesture or a particular set of gestures has occurred.)
Regarding claims 4 and 16,
Griffin teaches that the analyzer is adapted to determine the busy status associated with the user when the user device is set in do-not-disturb mode ([0053] teaches the option of placing the mobile device in do-not-disturb mode; [0055] and [0056] teach non-mode specific gesture detection and module learning). 
Regarding claims 5 and 17,
Griffin teaches that the analyzer is adapted to determine the busy status associated with the user based on sleeping activity information of the user using an accelerometer of the user device or sound waves emitted by the user device ([0053] teaches the ability to detect that the user was ignoring the mobile device 100). 
Regarding claim 8,
Giles teaches that the lock provides notification to other users accessing a premises to alert the other users regarding the busy status of the user using a voice alert and/or a light emitting diode (LED) indicator (col. 4:23-39 teaches that “The status indicator LED may light red when the door knob is locked, and may light green when the door knob is unlocked. In some examples, the LED may light in a variety of colors. Each light color may indicate a different state of the door knob... the smart door knob may include a speaker that generates a sound when the door knob is locked and or unlocked….a status indicator LED may be located on either side of the door”).
Regarding claim 12,
Giles teaches that the activation of the privacy knob of the lock comprises engaging the privacy knob with the lock (column 8:48-54 teaches that  in some examples, the smart door knob may be mounted to the perimeter of a door and may include an extendable arm that is configured to extend towards the door to allow the arm to lock the door closed, and the arm may be retracted to unlock the door. )
Claims 6, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEXLER (US 2017/0192401) in view of GRIFFIN (US 2017/0118660) and GILES (U.S. PATENT 10,726,650) and WAGNER (US Patent 6,236,303) as applied to claims 1 and 13 and further in view of ROOSLI (US 10,555,274).
Regarding claims 6 and 18,
Wexler, Griffin, Giles and Wagner teach the user device of claim 1, but fails to expressly teach that the lock receives the busy status from an occupancy sensor, wherein the occupancy sensor determines the busy status associated with the user based on an occupancy activity information of the user. 
ROOSLI teaches that the lock receives the busy status from an occupancy sensor, wherein the occupancy sensor determines the busy status associated with the user based on an occupancy activity information of the user (in column 11, lines 11-38, Roosli teaches receiving a signal from the mobile device of an occupant whereby the location of the occupant is determined and the lock of a room door is actuated based upon said determination). 
Before the effective filing date of the invention, it would have been obvious to further modify the Wexler apparatus such that the lock received busy status from an occupancy system, thereby controlling the locking apparatus in a manner which better ensures that only the intended occupant gains entrance to the controlled access area.
Regarding claim 7,
Roosli teach the lock is located on a door of a premises and the user is present inside the premises (teaches that when the mobile device is inside Room 101 or not in front of and outside of the door of Room 101, the door may be automatically locked). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEXLER (US 2017/0192401) in view of GRIFFIN (US 2017/0118660) and GILES (U.S. PATENT 10,726,650) and WAGNER (US Patent 6,236,303) as applied to claim 1 further in view of SHAHTHARAM (US 2020/0128594).
Regarding claim 9,
Wexler, Griffin, Giles and Wagner teach the user device of claim 1, but fails to expressly teach that the user device is adapted to provide a notification to the user for activating the privacy knob before transmitting the busy status to the lock. 
Shahtharam teaches that the user device is adapted to provide a notification to the user for activating the privacy knob before transmitting the busy status to the lock (see 412 and 414 in fig. 4; fig. 4 teaches generating a request to establish a pairing connection between a first and a second device prior to establishing said connection.)
Before the effective filing date of the invention, it would have been obvious to further modify the Wexler apparatus per the teachings of Shahtharam, since Shahtharam teaches that doing so shall provide a means for a user to identify and confirm the pairing connection between multiple devices. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEXLER (US 2017/0192401) in view of GRIFFIN (US 2017/0118660) and GILES (U.S. PATENT 10,726,650) and WAGNER (US Patent 6,236,303) as applied to claim 1 and further in view of DENEEN (US 2016/0300415).
Regarding claim 10,
Wexler, Griffin, Giles and Wagner teach the user device of claim 1, but fails to expressly teach that the user device is adapted to receive a time duration from the user for activating the privacy knob during the time duration specified by the user. 
DENEEN teaches that the user device is adapted to receive a time duration from the user for activating the privacy knob during the time duration specified by the user ([0047] teaches that a smartphone may be used to transmit a signal for control of a barrier, said signal indicating a specific time of day, as well as a maximum amount of time that said barrier is to always be closed, and the maximum time that it should remain open, respectively.  Deenan therefore recognizes a need in the arm for controlling a device according to a time duration which is set by the user device user.)
Before the effective filing date of the invention, it would have been obvious to further modify the Wexler apparatus per the teachings of Deenan such that the user device is adapted to receive a time duration from the user as claimed, for the purpose of providing a customizable controlled access to a restricted environment.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEXLER (US 2017/0192401) in view of GRIFFIN (US 2017/0118660) and GILES (U.S. PATENT 10,726,650), WAGNER (US Patent 6,236,303) and DENEEN (US 2016/0300415) as applied to claims 10 and further in view of KARIMZADEH (US 2016/0080364).
Regarding claim 11,
Wexler, Griffin, Giles, Wagner and Deneen teach the user device of claim 10, but fails to expressly teach that the lock receives the time duration from the user device for activating the privacy knob, wherein the lock comprises an interface to a display time left for expiration of the time duration. 
KARIMZADEH teaches that the lock receives the time duration from the user device for activating the privacy knob, wherein the lock comprises an interface to a display time left for expiration of the time duration.  ([0083] teaches that an access gate (comparable to the privacy knob of the immediate invention, as both elements operate to restrict of grant access to a controlled access area) remains open for a predetermined period of time; [0136] teaches an operation to “change the timer duration” by the user wherein the current timer duration may be displayed).
Before the effective filing date of the invention, it would have been obvious to further modify the Wexler apparatus per the teachings of Karimzadeh providing a visual display for the remaining activation time of privacy knob, thereby decreasing the need for activating the privacy knob using a plurality of attempts during a single access event. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689